COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-14-00181-CV


IN RE STEPHEN STEPHON WILLIAMS                                           RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.2

                                                    PER CURIAM

PANEL: MCCOY, GARDNER, and WALKER, JJ.

DELIVERED: June 19, 2014
      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
        Although relator argues that he has no adequate remedy by appeal
because he has previously applied for habeas relief and that the court of criminal
appeals will therefore apply code of criminal procedure article 11.07, section 4 to
bar review, we believe that this a matter best left to the legislature. Cf. Ex parte
Parrott, 396 S.W.3d 531, 533–34 (Tex. Crim. App. 2013) (addressing complaint
of illegal sentence via application of writ of habeas corpus).